           Case 3:15-cv-00610-RCJ-WGC Document 57 Filed 09/21/20 Page 1 of 2



 1

 2

 3

 4

 5

 6
                                     UNITED STATES DISTRICT CCOURT
 7
                                             DISTRICT OF NEVADA
 8

 9
     DANIEL JOSEPH BLOOR,                            )   Case No.: 3:15-CV-00610-RCJ-WGC
10                                                   )
                                                     )   ORDER ADOPTING AND ACCEPTING
11                            Plaintiff,             )   REPORT AND RECOMMENDATION OF
                                                     )   UNITED STATES MAGISTRATE JUDGE
12   vs.                                             )   (ECF NO. 56)
                                                     )
13
     E.K. MCDANIEL, et al.,                          )
                                                     )
14                                                   )
                              Defendants.            )
15                                                   )
                                                     )
16

17
            Before the Court is the Report and Recommendation of United States Magistrate Judge
18
     William G. Cobb (ECF No. 56 1) entered on August 28, 2020, recommending that the Court grant
19

20   Plaintiff’s motions to dismiss action without prejudice (ECF Nos. 52, 53, 55). No objection to

21   the Report and Recommendation has been filled.
22
            This action was referred to Magistrate Judge Cobb under 28 U.S.C. § 636(b)(1)(B) and
23
     Local Rule IB 1-4 of the Rules of Practice of the United States District Court for the District of
24
     Nevada.
25

26          The Court has considered the pleadings and memoranda of the parties and other relevant

27   matters of record pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule IB 3-2.
28          1   Refers to Court’s docket number.



                                                          1
          Case 3:15-cv-00610-RCJ-WGC Document 57 Filed 09/21/20 Page 2 of 2



 1         IT IS HEREBY ORDERED that Magistrate Judge Cobb’s Report and Recommendation
 2
     (ECF No. 56) is ADOPTED and ACCEPTED.
 3
           IT IS FURTHER ORDERED that Plaintiff’s motions to dismiss this action (ECF Nos.
 4

 5
     52, 53, 55) are GRANTED.

 6         IT IS FURTHER ORDERED that the Clerk of the Court shall close this case.
 7         IT IS SO ORDERED.
 8
                                                Dated this 21st day of September, 2020.
 9

10

11
                                                ROBERT C. JONES
12                                              United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                   2
